DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 15 July 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been fully considered and are persuasive.  The Objection to Claim 1 has been withdrawn. 
Applicant's arguments with respect the 112 Rejections have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues “one or more processors … configured to evaluate a life expectancy of the antifriction bearing based on the capacitive shaft displacement parameter and the bearing current parameter” Examiner respectfully disagrees. 
Examiner has reviewed [0024, 0025] of the published application. Said sections merely state a condition of the bearing is determined based on the capacitive shaft displacement parameter and one or more of the bearing noise parameter, the bearing current parameter and/or the shaft heat parameter. The condition of the bearing may indicate a remaining lifetime expectancy. 
The disclosure fails to disclose how condition (or what condition even is) is determined based on any of the aforementioned parameters. The specification then also fails to disclose how lifetime expectancy is determined from the aforementioned condition. Finally, the specification fails to disclose what lifetime expectancy is and how it is quantified. 
Turning to the Wands factors, Applicant has provided no clear/definitive guidance as to how lifetime expectancy is determined. Neither the Applicant nor the prior art provide working examples. As such, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As such, Examiner deems the 112(a) Rejection as proper.
Regarding Claim 1, Applicant argues “high-frequency voltage” is a term used in the art to mean higher than 60 Hz.
If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). See MPEP 2173.05(b).
Applicant does not provide some standard that “high-frequency voltage” means any voltage having a frequency higher than 60 Hz. Examiner has also failed to locate any standard stating “high-frequency voltage” is voltage having a frequency higher than 60Hz. As such, one of ordinary skill in the art does not know “high-frequency voltage” requires a voltage having a frequency higher than 60Hz.
As such, Examiner deems the 112(b) Rejection as proper.
Regarding Claim 1, applicant argues the term “actors” is clear as it refers to sensors. Examiner respectfully disagrees.
Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01.
As best understood, Merriam-Webster Dictionary defines “actors” as one that takes part in any affair. A “sensor” does not appear to be an accepted synonym or part of the definition of “actor”. Therefore, the claim is unclear and indefinite.
As such, Examiner deems the 112(b) Rejection as proper.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3, 6, 9, 10, 12, 13, 15, 18, 20, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claim 1, the claim recites “one or more processors … configured to evaluate a life expectancy of the antifriction bearing based on the capacitive shaft displacement parameter and the bearing current parameter”.
Applicants specification discloses in the instant publication [0024, 0025] a condition of the bearing is determined based on the capacitive shaft displacement parameter and one or more of the bearing noise parameter, the bearing current parameter and/or the shaft heat parameter. The condition of the bearing may indicate a remaining lifetime expectancy. 
The disclosure fails to disclose how condition (or what condition even is) is determined based on any of the aforementioned parameters. The specification then also fails to disclose how lifetime expectancy is determined from the aforementioned condition. Finally, the specification fails to disclose what lifetime expectancy is and how it is measured/determined/quantified.
Turning to the Wands factors, Applicant has provided no guidance as to how lifetime expectancy is determined. Neither the Applicant nor the prior art provide working examples. As such, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Similar can be said regarding life expectancy and evaluating the life expectancy of the bearing using other detected parameters as recited in Claims 2, 3, 12, 13, 15, and 20.
Regarding Claim 22, the claim recites “one or more processors … configured to evaluate a service need of the antifriction bearing based on the capacitive shaft displacement parameter and the bearing current parameter”.
Applicants specification discloses in the instant publication [0024, 0025] a condition of the bearing is determined based on the capacitive shaft displacement parameter and one or more of the bearing noise parameter, the bearing current parameter and/or the shaft heat parameter. The condition of the bearing may indicate a service need. 
The disclosure fails to disclose how condition (or what condition even is) is determined based on any of the aforementioned parameters. The specification then also fails to disclose how service need is determined from the aforementioned condition. Finally, the specification fails to disclose what service need is and how it is measured/determined/quantified.
Turning to the Wands factors, Applicant has provided no guidance as to how lifetime expectancy is determined. Neither the Applicant nor the prior art provide working examples. As such, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claims dependent upon a rejected claim are therefore rejected as well.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 6, 9, 10, 12, 13, 15, 18, 20, and 22are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “determining a distance…” It’s unclear as to what is performing the “determining” e.g. a circuit board or the rotating electrical machine, thus rendering the claim indefinite.
Regarding Claim 1, the claim recites “high-frequency voltage”. It is unclear as to at what point a voltage frequency can be considered “high” thus rendering the claim indefinite.
Regarding Claim 1, the claim recites “one or more processors, communicating with actors placed on the circuit board”. It is unclear what an “actor” is, and what criteria must something have to be considered an “actor”, thus rendering the claim indefinite.
Claims dependent upon a rejected claim are therefore rejected as well.

Conclusion
None of the prior art of record appears to read on the invention as understood by the Examiner and the subject matter of the claims appears to be allowable if the rejections under 35 U.S.C. 112 can be overcome.  However, upon applicant' s amendment to overcome the rejections and objections raised by the Examiner and upon the Examiner' s better understanding of the invention a comparison of the prior art to the claims will again be made.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856